DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7-A, filed March 15, 2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 7-B, filed March 15, 2021, with respect to FIG. 19 have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 7-C, filed March 15, 2021, with respect to claims 19, 22-26 have been fully considered and are persuasive.  The claim rejections under 35 USC 112 have been withdrawn. 
Applicant’s arguments, see page 7-D, filed March 15, 2021, with respect to claims 18-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Since the new grounds of rejection ere necessitated by Applicant’s amendments, the instant Office action has been made final. 
Response to Amendment
This office action is in response to the amendments and / or remarks filed on March 15, 2021. Claims 1-17, 19 & 23 have been cancelled. Claims 18, 20-22 & 24-34 are pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the appendix that extends from one of the edges of the at least one shell that does not slide in the guide” in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 24 and 25 are objected to because of the following informalities:  
Claim 24, Lines 2-3, “pivot having a triangular or arrow shape and configured” should read “having a triangular or arrow shape configured”.
Claim 25, Lines 1-2, “wherein the frame is annularly shaped form” should read “wherein the frame is annularly shaped”.
Claim 30, Line 3, “hinged to open or close in manner of a book” should read “hinged to open or close in the manner of a book”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
	Regarding Claim 22, the disclosure does not properly describe the subject matter as claimed. Claim 22 requires the “appendix extends from one of the edges of the at least one shell that does not slide in the guide”, whereas independent claim 18 requires “a longitudinal sliding of an edge of the at least one shell, and wherein the edge slides longitudinally in the guide until the at least one shell becomes engaged to the frame”.
On Page 7, Paragraphs [0058]-[0059], the appendix is described as being attached to the shell that slides into the guide of the frame. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 recites the limitation "the at least one shell that does not slide in the guide" in lines 2-3. Whereas in Claim 18 from which Claim 22 is drawn describes “a longitudinal sliding of an edge of the at least one shell”.  Applicant appears to be mixing embodiments rendering the claim indefinite.

The term "slide" in claim 22, line 2 is a relative term which renders the claim indefinite.  The term "slide" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The engagement of the appendix at least requires some form of sliding, and for examination purposes the examiner will interpret the engagement of the shell to require some degree of sliding.
Claim 26 recites the limitation "wherein the pivot is assembled to be movable laterally" in lines 1-2. Whereas in Claim 18 from which Claim 22 is drawn describes “the edge slides longitudinally in the guide until the at least one shell becomes engaged to the frame by the quick connection means”.  Applicant appears to be mixing embodiments rendering the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 27, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 5529156 A).
	Regarding Claim 18, Yang teaches a container configured for the transport of objects comprising;
A frame (12) and at least one shell (2, 3) connected to the frame and delimiting at least partly an inner containment volume (Fig. 7), wherein the at least one shell is connected to the frame in an interchangeable way (wherein the base (2) receives metal frame (12) in the two ends of the reinforcing band (5) when required for rigidity). (Figs. 7-10; Col. 3, Lines 21-51)
A quick connection means adapted to connect the at least one shell (2) to the frame (12) in the interchangeable way (wherein the base (2) receives metal frame (12) in the two ends of the reinforcing band (5) when required for rigidity). (Figs. 8-10; Col. 3, Lines 30-38)
Wherein the frame (12) is annularly shaped (U-Shaped) and forms a guide (formed between the longitudinal periphery edges of the frame (12), and guide grooves (13) of the base (2)), for a longitudinal sliding of an edge of the at least one shell (2), wherein the edge (E1 in Modified Figure 8B below) slides longitudinally in the guide (14) until the at least one shell (2) becomes engaged to the frame (12) by the quick connections (wherein the base (2) receives metal frame (12) in the two ends of the reinforcing band (5) when required for rigidity). (Figs. 1C, 8-10; Col. 3, Lines 25-39) 

    PNG
    media_image1.png
    50
    184
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    26
    28
    media_image2.png
    Greyscale
[AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image3.png
    632
    869
    media_image3.png
    Greyscale


	Regarding Claim 27, Yang teaches that the container (1) can be configured to be a suitcase. (Wherein Yang teaches that the container has wheels and is depicted with handles and a closure panel). (Fig. 7; Col. 2, Lines 6-8 and Lines 25-27)
	
	Regarding Claim 31, Yang teaches that the container (1) is constructed of a rigid or semi-rigid material (engineering plastic). (Fig. 6; Col. 3; Lines 53-38)

	Regarding Claim 32, Yang teaches that at least one shell (2, 3) of the container (1) is made from a material selected from the group consisting of plastic, carbon fibers, PVC, (engineering plastic). (Figs. 5-6; Col. 3; Lines 53-38)

	Regarding Claim 33, Yang teaches at least one shell (2, 3) of the container (1) is made of a material workable in a casting mold. (Fig. 6; Col. 3; Lines 53-38)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 20-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 5529156 A), and further in view of Qui (US 20080227331 A1).
	
	Regarding Claim 20, Yang teaches all of the elements of the present invention above in claim 18 above except; wherein the quick connection means comprise an appendix of the at least one shell having a receiving hole defined therein and a pivot belonging to the frame, the pivot being insertable into the receiving hole.
	Wherein Yang teaches a quick connection means between the frame (12) and at least one shell (2) above. Yang further teaches a framework (1) providing a quick connection means between the shells (2, 3) as engaging holes (7) to latch rods (9), and lock tabs (8) to engaging notches (10). (Figs. 1A, 1C, 4-5; Col. 2, Lines 40-48 and Lines 59-61)
	 Qui further teaches a connection means with an appendix (26) having a receiving hole (25) defined therein that receives a pivot (13) insertable into the receiving hole (25). (Figs. 1-3; [0021])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Yang, and provide the quick connection means to comprise an appendix with a receiving hole for a pivot as taught by Qui. Where a simple substitution of one known element can be made for another to obtain predictable results; one would be motivated to combine these elements in order to create a 

	Regarding Claim 21, Yang, modified above, teaches all of the elements of the present invention above in claim 18 above except; wherein the appendix is flexible and has a spring back.
	Qui further teaches an appendix (2) that is flexible and has a spring back. (Wherein Qui teaches that the side clip member may be constructed of plastic or metal, of which both have an extent of elasticity and inherently possess spring back.) (Figs. 1-2; [0020])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Yang, modified above, and further provide the quick connection means to comprise an appendix that is flexible with spring back as taught by Qui. Where a simple substitution of one known element can be made for another to obtain predictable results; one would be motivated to combine these elements in order to provide for an appendix of a quick connection means that is resiliently biased, thus providing the user with a simple operation in which the mechanism can affixed by maneuvering it into position and allowing it to spring back into a locking position.	
	
	Regarding Claim 22, Yang, modified above, teaches all of the elements of the present invention above in claim 21 above.

    PNG
    media_image4.png
    535
    844
    media_image4.png
    Greyscale
	Yang further teaches wherein the appendix (9) extends from one of the edges (E2 in Modified Figure 4 below) of the at least one shell (1) that does not slide into the guide (14). (Figs. 2, 4, 5, 9; Col. 2, Lines 40-42)
[AltContent: rect]
[AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image5.png
    29
    28
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    34
    157
    media_image6.png
    Greyscale





	
	Regarding Claim 24, Yang, modified above, teaches all of the elements of the present invention above in claim 18 above except; wherein the quick connection means comprises at least one pivot having a triangular or arrow shape and configured to be inserted inside a receiving hole bellowing to the at least one shell.
	Wherein Yang teaches a shell (2, 3). (Figs. 7-10; Col. 2, Lines 69-62)
	 Qui further teaches a quick connection means that comprises a pivot (13) having a triangular or arrow shape (seen in Fig. 2) configured to be inserted inside a receiving hole (25) belonging to the at least one shell. (Fig. 2; [0021])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Yang, modified above, and further provide that the quick connection means to comprises a pivot with an arrow shape configured to be inserted into a receiving hole as taught by Qui. Where a simple substitution of one known element can be made for another to obtain predictable results; one would be motivated to combine these elements in order to provide for a pivot that is designed to be engaged with a receiving hole as having an arrow or pivot shape in order to permit less resistance during forced engagement between the components of the quick connection means as the user connects them.

	Regarding Claim 25, Yang, modified above, teaches all of the elements of the present invention above in claim 24 above except; wherein the frame is annularly shaped and the at least one shell is insertable inside the annular frame by pushing the at least one shell until the pivot is inserted inside the receiving hole.
	Wherein Yang teaches that the frame is annularly shaped (12) and that the at least one shell (2) is insertable with the annular frame (12) by pushing the at least one shell (2) until the connection means (8, 10) engages. (Figs. 8-10; Col. 3, Lines 30-38)
	Qui further teaches that the slide clip member ((2) which corresponds to the shell) is insertable inside the connector housing ((1) which corresponds to the frame) by pushing the at least one shell (2) until the pivot (13) is inserted inside the receiving hole. (Figs. 1-2; [0021])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Yang, modified above, and .

Claims 26, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 5529156 A), further in view of Qui (US 20080227331 A1), and further in view of Tonelli (DE 102007017834 A1). The attached machine translation for Tonelli is referenced below.

	Regarding Claim 26, Yang, modified above, teaches all of the elements of the present invention above in claim 24 above except; wherein the pivot is assembled to be movable laterally.
	Tonelli further teaches that the wings ((28) which correspond to the pivot) are designed to engage laterally with the recesses (29) in the edges (4, 5). (Fig. 10; [0035])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Yang, modified above, and further provide pivots to be movable laterally as taught by Tonelli. One would be motivated to combine these elements in order to provide for a suitcase that can conveniently be assembled by the user when engaging the pivots with the recesses in a lateral fashion that doesn’t require a guide.
	
	Regarding Claim 30, Yang, modified above, teaches all of the elements of the present invention above in claim 27 above except; wherein the suitcase is formed of two halves hinged to each other at a base of the suitcase, the two halves being hinged to open or close in the manner of a book.
	Tonelli further teaches Tonelli teaches that the suitcase (1) is formed of two halves (2, 3) the frames (6, 7) are connected by three hinges (8) at the base of the suitcase (Fig. 3) and are constructed to be open or closed in the manner of a book. (Figs. 3, 5-7; [0030])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Yang, modified above, and further provide for the two halves of the suitcase to be hinged to open and close as taught by Tonelli. One would be motivated to combine these elements in order to provide for a suitcase that comprises two halves that can be open or closed by the user to either access or secure the contents stored within.
	
	Regarding Claim 34, Yang, modified above, teaches all of the elements of the present invention above in claim 18 above except; wherein the container is a suitcase, and the at least one shell is two removable symmetrical shells.
	Wherein Yang teaches luggage (1) with two shells (2, 3) that are removable. (Figs. 8-10; Col. 3, Lines 25-27)
	Tonelli teaches that there are two symmetrical ([0051]) covers (2, 3), which correlate to two shells. (Figs. 1, 3-4, 6, 10; [0030])
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Yang, modified above, and further provide for the two halves of the suitcase to be symmetrical shells as taught by Tonelli. One would be motivated to combine these elements in order to have two interchangeably identical shells, which would require only one variety of replacement shell should either of the shells become damaged during use.

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 5529156 A), further in view of Qui (US 20080227331 A1), and further in view of Carpenter et al. (W0 91/1274 A1). 
	Regarding Claim 28, Yang, modified above, teaches all of the elements of the current invention as stated above in claim 27, except for the suitcase further comprising an extractable/retractable arm slidingly positioned in relation to the frame along one side of the suitcase and arranged to become hidden inside the frame when the arm is in retracted position.
	Carpenter et al. teaches a suitcase (10) with a handle (2), designed with a telescopic arm that is extendable and housed in a sheath (30) and hidden from view when retracted for storage. (Figures 1-5, 12-15; Pages 6-7, Lines 23-28, 1-10)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the suitcase as taught by Yang, and incorporate telescoping handle as taught by Carpenter et al. One would be motivated to incorporate a telescoping handle as taught by Carpenter et al. to provide for luggage with a telescopic handle 
	Regarding Claim 29, Yang, modified above, teaches all of the elements of the current invention as stated above in claim 28, except for wherein the arm is equipped with a handle hinged on a point at an end of the arm. 
	Carpenter et al. further teaches a telescoping handle (20) that is mounted to a transverse pin (130) that has ends (131) projecting from the handle into the channels (118) of the channel guide. Thereby forming a hinge. (Figs. 1-4, 14-15; Page 11, Lines 26-28; Page 12, Lines 1-25)

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Pfeiffer (US 6234287 B1) teaches a suitcase with interchangeable plastic shells connected to a central frame, however the shells are secured to the frame by a sliding mechanism.
Sheikh (US 20110186398 A1) teaches a suitcase comprised of rigid shells configured to be attached to a frame, however they are secured to each-other by means of a zipper, and the frame is provided to support an expandable storage compartment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JUSTIN CAUDILL/Examiner, Art Unit 3733                

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733